Filed 2/4/21 P. v. Babbitt CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B302271

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA466562)
         v.

MONTAVIOUS DAYTRON
BABBITT,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Eleanor J. Hunter, Judge. Affirmed and
remanded with directions.
      Leonore De Vita, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Rene Judkiewicz, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
      A jury found Montavious Daytron Babbitt guilty of
attempted murder. He challenges his jury, the testimony of his
victim, a gang enhancement, and his fines and fees. We affirm
and correct the abstract of judgment.
      Unspecified statutory citations are to the Penal Code.
                                   I
      On March 6, 2018 at about 10:00 p.m., Jason Smith went to
a marijuana dispensary at the corner of Figueroa and Slauson.
He saw two younger men as well as another man he would later
learn was Babbitt standing out front.
      One of the younger men asked Smith where he was from.
Smith replied he was “not gang affiliated,” “no gangbanging.”
Babbitt and the two other men kept asking Smith, “Where you
from?” Smith repeatedly answered, “I don’t gangbang.” All three
men warned Smith he was in “Hoover area.” Babbitt told Smith
Babbitt was “from Hoover.”
      One of Babbitt’s companions pulled a knife. Smith
responded in kind. Babbitt and the two men ran. Smith began to
chase them but then left.
      Smith realized he lost his wallet and returned a few
minutes later to look for it. At least two other people were in the
area, including a woman who said “He’s back. He came back.”
Smith found his wallet and then saw the three men he had
chased earlier walking toward him. Babbitt’s two companions
ran the opposite way. Babbitt pulled a gun and fired four or five
shots. One of the shots hit Smith in the lower part of his right
leg.




                                2
      An information charged Babbitt with one count of
attempted murder. (§§ 664, 187, subd. (a).) It alleged Babbitt
committed the attempted murder to benefit a gang (§ 186.22,
subd. (b)(1)(C)) and he personally used a firearm (§ 12022.53,
subds. (b), (c), & (d)). The information also alleged the offense
was a serious felony (§ 1192.7, subd. (c)(8)) and a violent felony
(§ 667.5, subd. (c)(8)).
      Trial lasted two days and four witnesses testified for the
prosecution.
      On May 8, 2019, after jury selection and sometime after
3:00 p.m., the court heard a motion from the People about
Smith’s unavailability. Smith did not come to court that morning
as scheduled. An investigator for the Los Angeles District
Attorney testified about his efforts to locate Smith. We recount
these efforts in detail later in this opinion.
      The court found that Smith’s failure to appear
demonstrated he was unwilling to cooperate, the People exercised
reasonable diligence, and the People demonstrated Smith was
unavailable. The court would allow the People to introduce
Smith’s preliminary hearing testimony as a statement by an
unavailable witness.
      On May 9, 2019, the next day, Smith again failed to arrive
at court in the morning. After opening statements and testimony
from one witness, the People introduced Smith’s preliminary
hearing testimony to the jury. A reader read Smith’s testimony.
The People and Babbitt’s attorney read their own questions from
the prior testimony. In this testimony, Smith identified Babbitt
as the shooter.
      Next, Detective Ryan Bellows testified. He investigated the
shooting. Bellows obtained surveillance video from the area.




                                3
       The People played several of those video clips. Bellows was
familiar with Babbitt and had met Smith in connection with the
case.
       Video matched the account of Smith arriving, leaving, and
returning. One clip showed a person getting out of a car and
walking toward the dispensary. The detective identified Babbitt
on the sidewalk. Two minutes later, the car left. A few minutes
after that, the car returned and the person got out a second time.
A minute later, he walked with a limp back to the car.
       In another video clip, a person the detective had identified
as Babbitt ran with two other people through the parking lot
near the dispensary. Another clip showed a fourth person
chasing three people through the lot. One clip showed a person
who looked like Babbitt raising an object in his hand at the front
of his body.
       Another video showed a person who looked like Smith
walking on the sidewalk, bending down, and then looking
startled. He walked with a limp back to a car and left.
       At trial sometime after 3:00 p.m. on May 9, 2018, the
People announced Smith had arrived at court. They called Smith
to testify. Babbitt made no objection.
       Smith explained he did not come to court in the morning
because he had been stabbed and was at a hospital. He had
stitches in his hand.
       Smith testified about the shooting. As in his preliminary
testimony, he identified Babbitt as the shooter. The People
played a portion of one of the videos for Smith. Smith identified
himself and Babbitt in the video.




                                 4
       Officer Charles Kumlander testified. On March 21, 2018,
he arrested Babbitt in front of the marijuana dispensary at
Figueroa and Slauson.
       Los Angeles Police Officer Matthew Clark testified as a
gang expert. Clark monitored a gang called the “5-2 or Five-
Deuce Hoovers.” He believed Babbitt was in that gang. The
People offered Clark a hypothetical question about a shooting
that tracked many of the facts of Babbitt’s case. Clark believed
the hypothetical shooting would be for the benefit of a gang. We
provide additional details about Clark’s testimony later in this
opinion.
       The jury deliberated for fewer than three hours before
returning a verdict. It found Babbitt guilty of attempted murder
and found the gang and firearm enhancements to be true.
       After the clerk read the guilty verdict, Babbitt requested
the court poll the jury. Each juror individually agreed the guilty
verdict was that juror’s own verdict.
       The court sentenced Babbitt to 42 years to life in prison.
The sentence was composed of the middle term of seven years for
attempted murder, plus 10 years due to the gang enhancement
(§ 186.22, subd. (b)(1)(C)), plus 25 years to life for the firearm
enhancement (§ 12022.53, subd. (d)). The court imposed but
stayed additional sentences of 20 years (§ 12022.53, subd. (c)) and
10 years (§ 12022.53, subd. (b)) for the two other firearm
enhancements.
       The court ordered Babbitt to pay a $300 fine (§ 1202.4,
subd. (b)), a $40 court operations assessment (§ 1465.8, subd.
(a)(1)), and a $30 criminal conviction assessment (Gov. Code, §
70373). The court imposed a $300 parole restitution fine




                                 5
(§ 1202.45) but suspended this fine unless a court revoked his
parole.
                                   II
       Babbitt raises two issues about his jury. Neither warrants
reversal.
                                   A
       Babbitt incorrectly says his conviction must be reversed
because a member of his jury, Juror No. 9, was unqualified. He
forfeited this claim by failing to challenge the juror at trial. His
trial counsel was not ineffective for failing to raise a challenge.
       We provide background about the juror’s voir dire and then
we address forfeiture and Babbitt’s ineffective assistance of
counsel claim.
       The court asked the jurors nine preliminary questions. The
first four questions were about the prospective jurors’ area of
residence, marital status, job, and family. The next five
questions were about whether they had ever been a juror, crime
victim, or crime witness; whether they had a close relationship
with someone in law enforcement or with someone arrested or
charged with a crime; and whether they had had a negative
experience with law enforcement.
       Juror No. 9 responded, “Hi. I live in L.A. Married. Self-
employed. No kids. And all answers, no.” The court asked,
“what kind of business do you have?” Juror No. 9 responded,
“Online business.” The court asked whether her husband worked
and she said “Yes.” He was a driver.
       The court asked all the potential jurors another series of
questions. The final question was, “Is there anything that you’d
like to tell me as to why you could not sit on this trial or why you
could not be fair or impartial in this case?” The court and Juror




                                 6
No. 9, whom the transcript calls “Prospective Juror No. 9,” had
the following exchange:
      Prospective Juror No. 9: I don’t quite understand all of the
      whole conversation. So like, the terminology, some of the,
      like, criminal or something related that I think I can try.
      The Court: You speak English very well.
      Prospective Juror No. 9: I can understand, like, the basic,
      whatever you talk later, but the previous, I can’t
      understand, even saying what’s the—what’s the point. I
      didn’t get it.
      The Court: I think you’re—you should give yourself a little
      bit more credit, and I’ll give you what the definitions are of
      certain terms.
      Later, Babbitt’s trial attorney, Marko Zubcic, asked the
jurors questions. He had the following exchange with Juror No.
9:
      Mr. Zubcic: We’re also going to hear terms—and I believe,
      Juror No. 9, you mentioned that you’re having a little
      trouble with the terminology. So when the judge
      mentioned “beyond a reasonable doubt,” are you having
      trouble understanding terms like that?
      Prospective Juror No. 9: Like, some—some typical words—
      like, I really don’t understand, yeah.
      Mr. Zubcic: Okay. If you get a definition—for instance, the
      judge will later explain what the meaning is. Will that help
      you?
      Prospective Juror No. 9: I think so.
      Mr. Zubcic: Okay. All right. Thank you.
      Babbitt challenged one juror for cause. That juror said
someone had murdered his son five months ago, so the juror felt




                                 7
he would be biased. Babbitt exercised eight peremptory
challenges. The court allowed all of these challenges.
       Babbitt and the People accepted a jury panel that included
Juror No. 9.
       After the court swore in the jury, Juror No. 9 told the court
clerk her father had been a police officer in another country. The
court told Babbitt and the People about this. Babbitt made no
comment or objection.
                                   1
       A person without “sufficient knowledge of the English
language” is not eligible to be a juror (Code Civ. Proc., § 203,
subd. (a)(6); see also § 1046), but Babbitt did not challenge Juror
No. 9 for cause nor did he use a peremptory challenge to strike
her. He therefore forfeited his claim.
       Babbitt incorrectly says forfeiture rules do not apply. A
defendant’s failure to challenge a juror or otherwise object during
jury selection forfeits a challenge on appeal. (People v. Rangel
(2016) 62 Cal.4th 1192, 1212 [failure to challenge potentially
biased juror forfeited the claim].) Specifically, a defendant
forfeits a challenge to a juror’s qualifications to serve based on
insufficient understanding of English by not raising the issue at
trial. (People v. Moreno (2011) 192 Cal.App.4th 692, 705–707
(Moreno).)
       The Moreno court explained the rule. A contrary approach
would allow defendants to keep a potentially incompetent juror
and hope for an acquittal while preserving the argument the
juror’s presence was reversible error. This forfeiture rule avoids
mischievous consequences and promotes finality. (Moreno, supra,
192 Cal.App.4th at p. 706.)




                                 8
       Babbitt’s appellate briefing ignores these holdings from
Moreno and Rangel. He says Juror No. 9’s presence on the jury
led to a verdict that was not unanimous. He rests his argument
on People v. Bailey (2018) 27 Cal.App.5th 376, 385. Bailey is
different than this case. There, polling of the jury revealed one
juror did not find the defendant guilty of a certain count. (Id. at
pp. 383–384.) Polling here showed all jurors agreed. Babbitt
presents no authorities that say a defendant’s right to a
unanimous jury is implicated when a potentially unqualified
juror the defendant failed to challenge at trial remains on the
jury.
       People v. Szymanski (2003) 109 Cal.App.4th 1126 is
inapposite. There, an appellate court reversed a judgment due to
a juror’s insufficient understanding of English. But unlike the
present case, the defendant, as well as the People, challenged the
juror for cause. (Id. at pp. 1128–1129.)
       Babbitt forfeited his challenge to Juror No. 9.
                                   2
       Babbitt has not demonstrated his trial counsel’s
decisionmaking about Juror No. 9 amounted to ineffective
assistance of counsel.
       To establish ineffectiveness, a defendant must show
counsel’s efforts fell below an objective standard of
reasonableness. (Strickland v. Washington (1984) 466 U.S. 668,
688.) In reviewing ineffective assistance claims, we defer to
counsel’s reasonable tactical decisions and presume counsel acted
within the wide range of reasonable professional assistance.
(People v. Mai (2013) 57 Cal.4th 986, 1009 (Mai).) The use of
peremptory challenges is “inherently subjective and intuitive,” so
an appellate record will rarely disclose ineffective assistance of




                                 9
counsel on this issue. (People v. Montiel (1993) 5 Cal.4th 877,
911, overruled in part on other grounds in People v. Sanchez
(2016) 63 Cal.4th 665, 686, fn. 13.)
       Typically, claims of ineffective assistance are more
appropriately raised in a habeas corpus proceeding. (Mai, supra,
57 Cal.4th at p. 1009.) On direct appeal, we reverse a conviction
only if (1) the record shows counsel had no rational tactical
purpose for the challenged act or omission, (2) counsel was asked
for a reason and failed to provide one, or (3) no satisfactory
explanation could exist. (Ibid.)
       (Babbitt sets forth ineffectiveness of counsel arguments for
several issues, which we address throughout our opinion. This
overview of the law applies to all these sections.)
       Babbitt attacks his trial attorney for failing to ask Juror
No. 9 more questions and for failing to raise a peremptory or for
cause challenge against her.
       Babbitt has not demonstrated his trial counsel’s inactions
had no tactical purpose. Counsel was attentive to Juror No. 9’s
exchange with the court and followed up on it. Counsel asked
whether definitions of terms like “beyond a reasonable doubt”
would help her. Counsel could have fairly believed Juror No. 9’s
response—“I think so”—resolved concerns about the juror’s
English proficiency. And counsel may have had other subjective
and intuitive reasons to want Juror No. 9 on the jury. She lived
in Los Angeles, was married, was self-employed, and had not
been a crime witness or victim. Some or all of these and other
factors may have made counsel believe Juror No. 9 would be a
good juror for Babbitt.
       Babbitt has not demonstrated his trial counsel was
ineffective.




                                10
                                  B
       The jury sent out a note during deliberations. On appeal,
Babbitt challenges the way the court handled this note. Babbitt
forfeited this challenge by failing to object. Moreover, Babbitt’s
counsel’s failure to object was not ineffective assistance of
counsel. The trial court’s actions were proper, so objections
would have been futile.
       Before addressing Babbitt’s claims, we explain about the
jury note.
       During jury deliberations, the jury sent the court a note
asking for Spanish definitions of “attempted murder” and of
“attempted manslaughter.”
       Outside the presence of the jury, the trial court formulated
a plan and shared it with counsel. The court would ask the
foreperson to “explain the basis of this question.” Depending on
the outcome of that exchange, the court might question other
jurors. The court asked whether anyone objected to this proposal.
No one did.
       The foreperson explained “two or three” jurors requested
the Spanish definitions. The court asked, “Did they indicate they
couldn’t understand English?” The foreperson answered, “No.”
The court explained it would be a problem if a juror did not
understand English and asked again, “So are people back there
saying they don’t understand English?” The foreperson
responded, “No, that is not what is happening.”
       The court said, “presumably, everybody understands
English” and the court could provide further English definitions
upon request. The court would not provide a Spanish definition.
The court told the foreperson “people have different degrees of
understanding, but they have to be able to communicate with




                                11
you” and advised the foreperson to let the court know if the jury
needed any further help.
       Babbitt did not object to any portion of the court’s inquiry
with the foreperson or to the trial court’s response to the jury’s
request.
                                   1
       As with his challenge to Juror No. 9, Babbitt forfeited the
jury note challenge by failing to object at trial.
       Babbitt again rests on Bailey to argue forfeiture rules are
inapplicable. This argument fails for the same reasons we
already have given. Babbitt cites additional cases about jury
unanimity but, as with Bailey, none say a defendant’s right to a
unanimous jury is implicated when a potentially unqualified
juror the defendant failed to challenge at trial remains on the
jury. (See Andres v. United States (1948) 333 U.S. 740; Smith v.
United States (9th Cir. 1931) 47 F.2d 518; United States v. Lopez
(9th Cir. 1978) 581 F.2d 1338; United States v. Smedes (6th Cir.
1985) 760 F.2d 109.)
       Babbitt says the court had an independent duty to inquire
about what he calls “jury misconduct,” but the court did inquire.
This inquiry was not an abuse of discretion.
       The decision whether to investigate the possibility of juror
bias, incompetence, or misconduct is within the trial court’s
discretion. (People v. Ray (1996) 13 Cal.4th 313, 343.)
       The court’s inquiry was proper. The court asked the
foreperson twice about the other jurors’ English proficiency. It
told the foreperson jurors must understand English and directed
the foreperson to tell the court if the jury needed more help. The
court could observe and gauge the jurors’ facility with English.




                                12
All the jurors answered the court’s and attorneys’ questions in
English during voir dire. There was no abuse of discretion.
                                    2
       Babbitt has not established that his counsel was ineffective
by not objecting to the trial court’s handling of the note and by
not requesting further inquiry by the court. The record is silent
as to why Babbitt’s trial counsel decided not to act. As the People
point out in their appellate briefing, Babbitt’s trial counsel may
have believed the trial went well for Babbitt and counsel may
have thought there was a good chance the current panel would
acquit him. Babbitt has not demonstrated his trial counsel’s
inactions had no tactical purpose.
                                   III
       Babbitt raises arguments about Smith’s unavailability and
his trial testimony. Babbitt forfeited these arguments by failing
to raise any argument or objection at trial. He has not
demonstrated his counsel was ineffective.
       An investigator for the Los Angeles District Attorney
testified about his efforts to locate Smith. After an unsuccessful
attempt to meet Smith in March 2019, the investigator met
Smith and served him a subpoena at a hospital on April 19, 2019.
Smith was in the hospital because someone had “jumped” him the
night before and his leg was sore. Smith told the investigator he
was homeless and “basically bouncing around from park to park.”
Smith used public transportation.
       Smith met the investigator on May 2, 2019 in the building
where the trial took place. A victim service representative gave
Smith information about services for victims and an application.
Smith seemed cooperative.




                                13
      The investigator texted Smith on May 7, 2019 to offer
Smith a ride to court the next day. The investigator asked Smith
where he could pick him up. Smith told the investigator he was
in Victorville and “not to worry because he would be in court” the
next day.
      On May 8, 2019, the investigator waited for Smith at court
between 8:30 a.m. and 10:30 a.m. but Smith did not arrive. The
investigator unsuccessfully tried to contact Smith “[s]everal
times, by calling and by text.” A body attachment issued that
morning.
      The investigator contacted four hospitals and one urgent
care facility. Two of the hospitals and the urgent care facility
were in Victorville, Smith’s stated location the previous evening.
The investigator also contacted the hospital where he had met
Smith previously.
      The investigator did inmate searches for San Bernardino,
Riverside, and Los Angeles Counties, and in Clark County,
Nevada.
      The investigator did not locate Smith.
      After the investigator’s testimony, the court asked the
parties for argument. Babbitt said, “I would submit to the court.”
The court ruled the People exercised reasonable diligence to get
Smith to court and the People demonstrated Smith’s
unavailability.
      Babbitt then said, “I would still object to the prelim
transcript coming in, and that’s regarding the similarity of
motive of the cross-examination that happened with Mr. Smith.”
Babbitt explained he had an expert enhance a video from the
incident after the preliminary hearing. He believed the enhanced




                               14
video was inconsistent with Smith’s statements and Babbitt
complained he could not cross-examine Smith on this issue.
       The court said it would allow the People to introduce the
preliminary hearing transcript. The court explained Babbitt
could still play the video and point out inconsistencies between it
and Smith’s testimony.
       After the People introduced Smith’s preliminary hearing
testimony, Smith arrived at court and he testified without
objection from Babbitt.
                                  A
       Babbitt did not offer any argument about the prosecution’s
due diligence at trial. He has forfeited this argument on appeal.
(People v. Tafoya (2007) 42 Cal.4th 147, 166 [defendant forfeits
confrontation clause claim by failing to raise it at trial].) Babbitt
preserved a different argument, one he does not raise on appeal,
about his motive for cross-examining Smith.
       Babbitt did not object when Smith arrived and testified.
He did not ask the court to strike the preliminary hearing
testimony. He therefore forfeited these arguments, too.
       Babbitt incorrectly says the trial court violated its duties
under Penal Code section 1044. That section requires courts to
limit the introduction of evidence to “relevant and material
matters” and to focus on expeditiously obtaining the truth.
(Ibid.) Babbitt’s argument is that Smith’s preliminary hearing
testimony was cumulative to Smith’s trial testimony, and
therefore the court had an independent duty to tell the jury to
disregard the preliminary hearing testimony entirely. Smith’s
testimony was relevant and material. The court did not violate
its duties.




                                 15
                                   B
       Babbitt has not demonstrated his counsel was ineffective
for failing to argue or object about Smith’s unavailability and for
failing to move to strike the preliminary hearing testimony.
       The record is silent on counsel’s reasoning.
       There may have been a tactical reason for counsel not to
object about Smith’s unavailability. Babbitt may have believed
the prosecution demonstrated reasonable diligence. The
investigator offered an accounting of efforts to locate and
maintain contact with Smith. Smith was homeless and moved
from park to park. He said he would come to court but did not. If
Smith did not come voluntarily, it could be difficult or impossible
to locate him. Babbitt may have wanted to avoid a losing
objection.
       Babbitt’s trial counsel also may have had a tactical reason
not to ask the court to strike Smith’s preliminary hearing
testimony. As the People point out, Babbitt’s counsel may have
believed Smith’s testimony had inconsistencies that he wished to
exploit. By not striking the preliminary testimony, Babbitt could
also use that testimony to point to facts in his favor. Indeed, in
his closing argument, Babbitt cited the preliminary hearing
testimony. For example, he noted that in the preliminary
hearing, Smith said he had no long-term complications from the
shooting. Counsel also cited the preliminary hearing testimony
to cast doubt on Smith’s actions when he returned to the
dispensary a second time.
       Babbitt has not shown his counsel was ineffective
regarding Smith’s testimony.
                                  IV
       Sufficient evidence supported Babbitt’s gang enhancement.




                                16
       To support a true finding on a section 186.22, subdivision
(b) gang enhancement, the prosecution must prove (1) the
defendant committed the crime for the benefit of, at the direction
of, or in association with a criminal street gang, and (2) the
defendant intended to promote, further, or assist criminal
conduct by gang members. (People v. Albillar (2010) 51 Cal.4th
47, 59 (Albillar).)
       We review the record in the light most favorable to the
judgment to determine whether it contains substantial evidence.
(Albillar, supra, 51 Cal.4th at pp. 59–60.) We affirm unless no
substantial evidence supports the verdict on any hypothesis. (See
People v. Bolin (1998) 18 Cal.4th 297, 331.)
       Expert opinion can support a gang enhancement under
section 186.22, subdivision (b)(1). (People v. Vang (2011) 52
Cal.4th 1038, 1048 (Vang).)
       The gang expert, Clark, monitored the Five-Deuce Hoovers.
The gang’s primary activities include homicides, assaults with
deadly weapons, and various types of shootings.
       Clark believed Babbitt was in the Five-Deuce Hoovers
based on a photograph of Babbitt making a Five-Deuce Hoovers
hand symbol, taped jail calls in which Babbitt introduced himself
as being “from Hoover” and said he wanted to talk to someone
from “five deuce,” and the circumstances of the alleged crime.
       The gang’s territory includes the corner of Figueroa and
Slauson. The marijuana dispensary at that corner was a common
hangout for members. In Clark’s experience, gang members who
frequently hang out at a marijuana dispensary are protective or
territorial about the dispensary. “[T]hey don’t want other people
to pass through freely, they want to have control over that.”




                               17
       Clark explained the question “Where you from?” means
“What gang do you claim?” Gang members use the question to
identify allies and rivals. If a person says they are not in a gang,
gang members might still see the person as a “potential target.”
If a person remains in gang territory after gang members ask
where the person is from, that could show the person does not
respect or fear the gang. Pulling a knife and chasing gang
members would also show disrespect for the gang.
       The People offered a hypothetical tracking many of the
facts of Babbitt’s case. Clark said the hypothetical scenario
would benefit the gang for several reasons.
       The violent and public nature of the act would increase the
gang’s reputation for violence. It would show everyone that the
gang would defend its territory. People could not travel through
the area “unchecked.”
       Furthermore, the shooting would intimidate the community
and deter witnesses from reporting crimes and speaking with
police, thus giving the gang more latitude for criminal activity.
The shooting would also boost the shooter’s gang status.
       Babbitt’s appellate briefing does not dispute he was a
member of the gang.
       The testimony of Clark and Smith provided sufficient
evidence Babbitt’s shooting was for the benefit of his gang and
that Babbitt intended to benefit his gang.
       Clark’s testimony demonstrated the shooting took place in
territory the gang claimed. Specifically, it was in front of a
dispensary gang members frequented. Indeed, the officer who
arrested Babbitt found him and arrested him outside that
dispensary two weeks after the shooting.




                                18
       Babbitt’s statements showed his gang motivated him.
According to Smith, Babbitt asked, “Where you from?” This
question was designed to determine whether Smith was a gang
ally or a potential gang threat. Smith also testified that Babbitt
and the two other men warned Smith he was in “Hoover area.”
Babbitt told Smith Babbitt was “from Hoover.” This showed
Smith’s presence and actions within gang territory motivated
Babbitt to shoot.
       Smith’s chase and the shooting were in public view. Aside
from Babbitt and his two companions, others were in the area.
One remembered Smith’s initial chase, remarking “He’s back. He
came back” when Smith returned.
       The jury could reasonably infer Smith’s public chase of
Babbitt in gang territory and his return to that territory
threatened the reputation of the Five-Deuce Hoovers. It could
reasonably infer Babbitt’s retaliatory shooting was for the benefit
of his gang and that Babbitt intended to benefit the gang.
       Babbitt says the prosecution’s hypothetical was based on
the “prosecutor’s view of the facts,” but the record provides
factual support for the hypothetical’s propositions. Contrary to
Babbitt’s claim, the hypothetical did not ask Clark to “assume”
Babbitt and the two other people acted together to commit
attempted murder. If anything, the hypothetical favored Babbitt
because it excluded the shooter’s statement to the victim that the
shooter was from Hoover, even though Smith testified Babbitt
said he was from Hoover.
       Sufficient evidence supported the gang enhancement.
                                  V
       Babbitt challenges his $40 court operations assessment and
his $30 criminal conviction assessment under People v. Dueñas




                                19
(2019) 30 Cal.App.5th 1157, but he forfeited these challenges by
failing to object at trial. (People v. Frandsen (2019) 33
Cal.App.5th 1126, 1153–1155.) He also states his counsel was
“ineffective for failing to object” but provides no argument on this
issue, which he thereby forfeits.
                                    VI
       Babbitt’s abstract of judgment incorrectly says he was
convicted by a plea. We remand with a limited instruction for the
trial court to correct this error.
                            DISPOSITION
       We remand with directions for the court to amend the
abstract of judgment to reflect Babbitt was convicted by a jury
and to forward a certified copy to the Department of Corrections
and Rehabilitation. The judgment is otherwise affirmed.




                                           WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                                20